 
Execution Copy
 


AMENDMENT NUMBER ONE TO EMPLOYMENT AGREEMENT


AGREEMENT dated as of December 12, 2008 between MAIDENFORM, INC., a New York
corporation with a principal place of business at 485 F U.S. Highway 1 South,
Iselin, NJ 08830 (the “Employer”), Thomas J. Ward (the “Employee”).


WHEREAS, the parties entered into an Employment Agreement dated as of May 11,
2004 (the Employment Agreement”); and


Whereas on July 28, 2008, Mr. Ward voluntarily relinquished the position of
Chief Executive Officer of the Employer and Parent; and


WHEREAS, the parties wish to amend the agreement to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
and guidance promulgated thereunder (collectively “Code Section 409A”);


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:


1.           Section 10(b)(2) of the Employment Agreement is amended to read in
its entirety, as follows:


In addition, if the Employee or his dependents are otherwise eligible for COBRA
continuation of group health plan coverage and the Employee (or his dependents)
timely elect such coverage, then for a period of eighteen (18) months following
the Termination Date, subject to any delay required pursuant to Section 10(g),
the Employer shall pay to the Employee on the first Employer payroll date in
each month following the Termination Date an amount equal to 100% of the monthly
premium for such COBRA coverage for the applicable month.  The foregoing
payments shall each be a bonus to the Employee subject to tax and other required
withholdings and each such payment shall include a gross-up payment in an amount
equal to all such applicable taxes at the Employee’s maximum marginal rates.


2.           The following provisions are added to the Employment Agreement as a
new Section 10 (f), to read in its entirety, as follows:


A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations and
guidance promulgated thereunder
 
1

--------------------------------------------------------------------------------


 
(collectively “Code Section 409A”) and, for purposes of any such provision of
this Agreement, references to a “termination,” “termination of employment” or
like terms shall mean “separation from service.”


If Employee is deemed on the date of termination of his employment to be a
“specified employee”, within the meaning of that term under Code Section
409A(a)(2)(B) and using the identification methodology selected by the Employer
from time to time, or if none, the default methodology, then with regard to any
payment or the providing of any benefit pursuant to Section 10 (b) of the
Agreement, no such payment or reimbursement, including any related gross-up
payment, will be made prior to the earlier of (i) the expiration of the
six-month period measured from the date of Employee’s separation from service;
or (ii) the date of Employee’s death, and on the first Employer  payroll date
occurring on or following the first day of the seventh (7th) month following the
date of the Employee’s separation from service, or, if earlier, on the date of
the Employee’s death, the amount of all payments or reimbursements delayed
pursuant to this sentence (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to Employee in a lump sum, and any remaining payments and
reimbursements pursuant to Section 10 (b) of this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them therein
and any gross-up payment shall be paid to Employee by no later than the end of
the calendar year in which he pays the related tax.


3.           A new Section 22 is hereby added to the Employment Agreement, to
read in its entirety, as follows:


Section 409A.


(a)           Although the Employer does not guarantee the tax treatment of any
particular payment or benefit, it is intended that the provisions of this
Agreement provide for payments or benefits that either comply with, or are
exempt from, Code Section 409A, and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A.


(b)           With regard to any installment payments provided for herein, each
installment thereof shall be deemed a separate payment for purposes of Code
Section 409A.
 
2

--------------------------------------------------------------------------------


 
(c)           To the extent any reimbursement of costs or expenses provided for
in this Agreement constitutes taxable income to the Employee for federal income
tax purposes, all such reimbursements shall be made no later than December 31 of
the calendar year next following the calendar year in which the expenses to be
reimbursed are incurred.


4.           Capitalized terms used in this Amendment Number One and not
otherwise defined have the meaning set forth in the Employment Agreement. Except
as expressly set forth herein, the Employment Agreement shall remain unmodified
and in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
Maidenform, Inc.
                    By:
/s/ Maurice S. Reznik
   
/s/ Thomas J. Ward
   
Maurice S. Reznik
   
Thomas J. Ward
   
Chief Executive Officer
   
 
 

 
 
 
3

--------------------------------------------------------------------------------


 